Case 1:19-cv-01437-CMA-NRN Document 52 Filed 05/14/20 USDC Colorado Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-01437-CMA-NRN

  LANDON MONDRAGON,

  Plaintiff,

  v.

  NOSTRAK LLC and
  KASEY KING

  Defendants.


                     REPORT AND RECOMMENDATION ON
      DEFENDANT KASEY KING’S MOTION TO DISMISS PURSUANT TO RULE 12(b)(6)
                                 (DKT. #36)


  N. REID NEUREITER
  United States Magistrate Judge

          This case is before me pursuant to an Order (Dkt. #38) issued by Judge Christine

  M. Arguello referring Defendant Kasey King’s Motion to Dismiss Pursuant to Rule

  12(b)(6). Dkt. #36. Plaintiff Landon Mondragon filed a response (Dkt. #40), and Mr. King

  filed a reply. Dkt. #41. On May 7, 2020, I heard argument on the subject motion. See

  Dkt. #50. I have taken judicial notice of the Court’s file and considered the applicable

  Federal Rules of Civil Procedure and case law. Now, being fully informed and for the

  reasons discussed below, I RECOMMEND that the subject motion be DENIED.

          Plaintiff, a photographer from Arizona, initiated this copyright infringement action

  on May 20, 2020 against Nosrak LLC (“Nosrak”),1 a Colorado hat company. Dkt. #1.


  1
   Plaintiff originally identified the defendant as “Nostrak, LLC.” Judge Arguello ordered the
  caption to be amended to reflect the correct entity name. See Dkt. #32.
Case 1:19-cv-01437-CMA-NRN Document 52 Filed 05/14/20 USDC Colorado Page 2 of 5




  Plaintiff alleged that Nosrak published on Instagram, without Plaintiff’s license,

  permission or consent, five of Plaintiff’s photographic images, each of which depicts a

  clothed female model wearing a hat. Id.

         On September 9, 2019, Plaintiff sought leave to amend his Complaint to add Mr.

  King as a defendant because Nosrak filed dissolution paperwork after the case was

  filed, and “Kasey King is the managing member of the LLC.” Dkt. #16 at 1. The motion

  to amend was granted (Dkt. #18), and the Amended Complaint was filed on the docket

  as the operative pleading. Dkt. #20. The Amended Complaint is almost identical to the

  original Complaint. The only differences are the Amended Complaint names Mr. King as

  a defendant, stating, “Upon information and belief, King is an individual and the

  managing member of [Nosrak] or otherwise supervises and controls the activities of

  [Nosrak]” (Dkt. #20 at 2, ¶ 7), and then substitutes the word “Defendants” for “Nostrak

  [sic],” indicating that both Defendants performed and are liable for the infringing acts.

         On December 10, 2019, Mr. King moved to dismiss the Amended Complaint

  based on Plaintiff’s counsel’s reputation as a “copyright troll” and because he claimed

  Plaintiff had the facts wrong. Dkt. #26. The Court issued a recommendation that the

  motion be denied (see Dkt. #30), which Judge Arguello adopted on February 25, 2020.

  Dkt. #32.

         At the time he filed his first motion to dismiss, Mr. King was proceeding pro se.

  He was then appointed pro bono counsel (Dkt. #32 & #34), who filed the subject motion.

  Mr. King argues that Plaintiff’s Amended Complaint does not state a plausible claim

  against him because it contains no factual basis regarding his role in the alleged

  infringement. Mr. King argues that the Amended Complaint seeks to impose individual



                                               2
Case 1:19-cv-01437-CMA-NRN Document 52 Filed 05/14/20 USDC Colorado Page 3 of 5




  liability on him based only of the fact that he was the “managing member” of Nosrak,

  and even that fails because he was merely the company’s registered agent.

         Federal Rule of Civil Procedure 12(b)(6) provides that a defendant may move to

  dismiss a claim for “failure to state a claim upon which relief can be granted.” Fed. R.

  Civ. P. 12(b)(6). “The court’s function on a Rule 12(b)(6) motion is not to weigh potential

  evidence that the parties might present at trial, but to assess whether the plaintiff’s

  complaint alone is legally sufficient to state a claim for which relief may be granted.”

  Dubbs v. Head Start, Inc., 336 F.3d 1194, 1201 (10th Cir. 2003) (citations and quotation

  marks omitted). “A court reviewing the sufficiency of a complaint presumes all of

  plaintiff’s factual allegations are true and construes them in the light most favorable to

  the plaintiff.” Hall, 935 F.2d at1198. “To survive a motion to dismiss, a complaint must

  contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

  plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic

  Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Plausibility, in the context of a motion to

  dismiss, means that the plaintiff pleaded facts which allow “the court to draw the

  reasonable inference that the defendant is liable for the misconduct alleged.” Id

         However, the Court need not accept conclusory allegations without supporting

  factual averments. Southern Disposal, Inc., v. Texas Waste, 161 F.3d 1259, 1262 (10th

  Cir. 1998). “[T]he tenet that a court must accept as true all of the allegations contained

  in a complaint is inapplicable to legal conclusions. Threadbare recitals of the elements

  of a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal,

  556 U.S. at 678. Moreover, “[a] pleading that offers ‘labels and conclusions’ or ‘a

  formulaic recitation of the elements of a cause of action will not do.’ Nor does the



                                                 3
Case 1:19-cv-01437-CMA-NRN Document 52 Filed 05/14/20 USDC Colorado Page 4 of 5




  complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

  enhancement.’” Id. (citation omitted).

         At the same time, however, the “Rule 12(b)(6) standard doesn’t require a plaintiff

  to set forth a prima facie case for each element.” Sylvia v. Wisler, 875 F.3d 1307, 1326

  (10th Cir. 2017) (internal quotation marks omitted). Even under Iqbal/Twombley, “that

  standard is still fundamentally one of notice pleading intended to ensure that a

  defendant is placed on notice of his or her alleged misconduct sufficient to prepare an

  appropriate defense.” Id. A complaint need not provide detailed factual allegations;

  rather, “it must give just enough factual detail to provide ‘fair notice of what the claim is

  and the grounds upon which it rests.’” Warnick v. Cooley, 895 F.3d 746, 751 (10th Cir.

  2018) (quoting Twombley, 550 U.S. at 555).

         The Court finds that the Amended Complaint adequately places Mr. King on

  notice of his alleged misconduct for the purposes of Rule 12(b)(6). The Court does not

  read the Amended Complaint to assert claims against Mr. King only based on the

  (disputed) fact that he was an officer of Nosrak. Instead, viewing the allegations in the

  light most favorable to Plaintiff, the Amended Complaint alleges that Mr. King

  personally, along with Nosrak, ran the infringing photographs on Nosrak’s Instagram

  page without Plaintiff’s license, permission, or consent. Mr. King may dispute the truth of

  this allegation, but that does not make it implausible or conclusory. Similarly, the Court

  cannot deetermine on a motion to dismiss the nature of Mr. King’s relationship with

  Nosrak. The Amended Complaint alleges he was its managing member, Mr. King states

  that he was not. This is plainly a disputed issue of fact to be resolved at summary

  judgment or trial, once discovery is conducted.



                                                4
Case 1:19-cv-01437-CMA-NRN Document 52 Filed 05/14/20 USDC Colorado Page 5 of 5




           Accordingly, it is hereby RECOMMENDED that Defendant Kasey Kings’ Motion

  to Dismiss Pursuant to Rule 12(b)(6) (Dkt. #36) be DENIED.

           NOTICE: Pursuant to 28 U.S.C. § 636(b)(1)(c) and Fed. R. Civ. P. 72(b)(2),

  the parties have fourteen (14) days after service of this recommendation to serve

  and file specific written objections to the above recommendation with the District

  Judge assigned to the case. A party may respond to another party’s objections

  within fourteen (14) days after being served with a copy. The District Judge need

  not consider frivolous, conclusive, or general objections. A party’s failure to file

  and serve such written, specific objections waives de novo review of the

  recommendation by the District Judge, Thomas v. Arn, 474 U.S. 140, 148-53

  (1985), and also waives appellate review of both factual and legal questions.

  Makin v. Colo. Dep’t of Corrections, 183 F.3d 1205, 1210 (10th Cir. 1999); Talley v.

  Hesse, 91 F.3d 1411, 1412-13 (10th Cir. 1996).


  Dated:         May 14, 2020
                 Denver, Colorado                 N. Reid. Neureiter
                                                  United States Magistrate Judge




                                              5
